Citation Nr: 0740244	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-20 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1954 to 
July 1958.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of April and July 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied claims for service 
connection for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1. Hearing loss was not demonstrated in service or within one 
year of separation from service, and the only competent 
evidence on the question of a medical nexus between current 
bilateral hearing loss and service weighs against the claim.

2. Tinnitus was not demonstrated in service and the only 
competent evidence on the question of a medical nexus between 
current tinnitus and service weighs against the claim.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through a January 2004 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claims.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the January 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO also notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claims.  

Also regarding VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

The Board notes that although notice regarding an award of an 
effective date or rating criteria has not been provided, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Board does not now have such issues before it.  Consequently, 
a remand for additional notification on these questions is 
not necessary.  The Board also notes that while the complete 
notice required by the VCAA was not necessarily provided to 
the veteran, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 18 
Vet. App. at 122.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
veteran's service medical records are associated with the 
claims file.  The veteran was provided an examination in June 
2004.  A rating decision was subsequently issued in July 
2004, which incorporated the report of this examination.  At 
the June 2004 examination, the examining physician reviewed 
the veteran's claims file and conducted audiometric testing 
of the veteran's hearing.  The report of this examination 
includes a medical nexus opinion concerning the veteran's 
claimed disabilities and service.  

As noted above, the veteran's service medical records are 
associated with the veteran's file, and the VA examiner 
reviewed these records during the examination provided to the 
veteran.  Neither the veteran nor his representative has 
alleged that there are any outstanding medical records 
probative of his claims that need to be obtained.  The 
veteran has in fact stated that no private medical records 
are available relating to his claimed disabilities.  The 
Board acknowledges that the June 2004 report of VA medical 
examination references a July 2000 audiological evaluation 
conducted by the same VA examiner.  Upon examination of the 
June 2004 report, however, the Board concludes that the July 
2000 evaluation report would not provide any currently 
unavailable evidence of a current disability or the relation 
of any such disability to service.  In that connection, the 
Board first notes that, as discussed below, the veteran's 
current disabilities are conceded.  Further, the Board has 
examined the June 2004 report of examination and concludes 
that in issuing his opinion as to the relation of the 
veteran's current disabilities to service, the examiner 
stated and considered the findings from his 2000 report as 
well as the June 2004 examination.  The Board thus concludes 
that the VA examiner's June 2004 examination report 
sufficiently incorporates the examiner's July 2000 findings.  
Additionally, the veteran and his representative have both 
submitted written argument.  Otherwise, neither the veteran 
nor his representative has alleged that there are any 
outstanding records probative of the claims on appeal that 
need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's DD-Form 214 (Armed Forces of the United States 
Report of Transfer or Discharge) reflects that the veteran 
served as an Air Policeman in the United States Air Force.  
With respect to in-service noise exposure, the veteran 
reported on his June 2005 VA Form 9 (Appeal to Board of 
Veterans' Appeals) that he worked loading atomic bombs onto 
B-52 bombers and was exposed to engine noise from the jets 
without proper ear protection.  The veteran also reported 
that he was exposed to acoustic trauma while driving a tank 
and firing weapons without ear protection.  In a June 2005 
statement of the case (SOC), the RO conceded that the veteran 
had been exposed to in-service acoustic trauma.

The veteran has not contended that he was diagnosed or 
actually treated in service for tinnitus or hearing loss.  He 
has stated in his July 2004 notice of disagreement, however, 
that he reported ringing in his ears while in service but was 
merely given an "APC" (a pill containing aspirin, 
phenacetin, and caffeine), and told to go back to work.  The 
Board notes that with respect to hearing loss, 
notwithstanding the lack of any diagnosis or treatment in 
service, the absence of in-service evidence of hearing loss 
is not fatal to a claim for service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a 
current hearing loss disability (i.e., one meeting the 
requirements of § 3.385, as noted above) and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

A review of the veteran's service medical records reflects no 
indication that the veteran reported any hearing loss or 
ringing in his ears to medical personnel at any point during 
service.  During a separation medical examination in July 
1958, an audiological examination (measured in ASA units) 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
0
-5
LEFT
-5
-10
-5
-5
0

Pure tone thresholds, corrected for ISO units (the standard 
for measuring hearing loss for VA purposes), in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
0
LEFT
10
0
5
5
5

The relevant post-service medical evidence contains a report 
of the veteran's June 2004 VA examination, which documents 
the examiner's consideration of the veteran's reported 
history of noise exposure during and after service.  In 
particular, the veteran reported that while in the Air Force 
he had been exposed to noise as an Air Policeman whose duty 
it was to load atomic bombs onto B-52 bombers.  He also 
reported exposure to acoustic trauma while driving a light 
tank and firing rifles, pistols, and machine guns.  The 
veteran denied occupational noise exposure since separation 
from active service and stated that he had engaged in 
recreational shooting since service but had worn hearing 
protection.  The veteran claimed that his hearing loss began 
in 1954 and his tinnitus first developed in 1955.  He further 
claimed that the tinnitus is constant and bilateral.

Following audiological examination, the examiner's diagnosis 
was bilateral symmetric sensorineural hearing loss.  The 
examiner noted that these results were consistent with the a 
prior audiological evaluation he had conducted on the veteran 
in July 2000, at which time the examiner diagnosed the 
veteran with bilateral high-frequency sensorineural hearing 
loss.  The examiner also noted that at that evaluation, the 
veteran reported that he had suffered from hearing loss for 
the previous five years and reported intermittent bilateral 
tinnitus at that time.  The examiner also considered the 
audiological examination conducted at the time of the 
veteran's discharge, discussed above, which showed that the 
veteran had normal hearing at that time.  The examiner opined 
that taking into account these facts, and considering that 
the veteran's hearing loss was initially recorded more than 
40 years after his discharge from active service, it was 
"not as likely as not" that the veteran's hearing loss and 
tinnitus were related to military service.  The examiner 
further opined that without a diagnosis of noise-induced 
hearing loss pursuant to the veteran's service, it would be 
"difficult" to relate the veteran's current tinnitus to his 
noise exposure during his military service since "a 
diagnosis of noise induced tinnitus in the absence of noise 
induced hearing loss is difficult."

In this case, the medical evidence demonstrates that the 
veteran does have hearing loss that meets the requirements of 
38 C.F.R. § 3.385.  However, the only competent medical 
opinion on the relationship between the veteran's current 
tinnitus or hearing loss and his period of service was to the 
effect that the veteran's tinnitus and hearing loss were both 
not related to service.  There is absent from the record 
competent medical evidence linking any current tinnitus or 
hearing loss to the veteran's period of service, or, with 
respect to sensorineural hearing loss, to a period within one 
year of service.  No medical professional provides findings 
or opinions to that effect, and neither the veteran nor his 
representative has presented or alluded to the existence of 
any such medical evidence or opinion.  In this case, the only 
record that the veteran has reported hearing loss to any 
medical professional before the filing of the current claim 
is the statement of the VA examiner that he evaluated the 
veteran in July 2000 and diagnosed similar hearing loss.  At 
that evaluation, the examiner reported, the veteran stated 
that he had suffered from hearing loss for approximately five 
years and was experiencing intermittent tinnitus.  There is a 
lack of any medical evidence demonstrating that his current 
loss of hearing acuity is related to military service.  See 
38 C.F.R. §§ 3.307, 3.309.  

As noted above, the veteran has reported that he first 
experienced hearing loss and tinnitus in service.  The 
veteran is competent to provide testimony concerning factual 
matters of which he has first-hand knowledge (i.e., 
experiencing hearing loss and tinnitus either in service or 
after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 
303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, he is not competent to say that any loss of hearing 
acuity or tinnitus experienced in service was a result of 
acoustic trauma or was of a chronic nature to which current 
disability is attributable.

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, the lack of contemporaneous 
medical records is something that the Board can consider and 
weigh against a veteran's lay evidence.  Id.  In this case, 
although the veteran has contended that he complained about 
tinnitus during service and consulted doctors after his 
discharge about the ringing in his ears, there is no medical 
evidence demonstrating that, before the veteran's July 2000 
audiological evaluation, the veteran complained of tinnitus 
or hearing loss to any medical professional at any time since 
his separation from service.  

Thus, in this case, when weighing the evidence of record, the 
Board finds the medical opinion of the VA examiner more 
probative on the question of medical nexus with respect to 
any relationship between the veteran's current disability and 
his active military service.  In so finding, the Board 
reiterates that the VA examiner's opinion was based on a 
review of the claims file, the veteran's reported history, 
and a clinical evaluation.  Furthermore, as a layperson 
without the appropriate medical training and expertise, the 
veteran is simply not competent to provide a probative 
opinion on a medical matter, such as whether there exists a 
medical nexus between any current disability and service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the veteran's contention that he did 
not receive an audiology test at the time of his separation 
from active service in July 1958.  In this case, however, the 
veteran's service medical records clearly reflect that 
audiological testing was performed at the time of his 
separation from service.  

Under these circumstances, the claims for service connection 
for hearing loss and for tinnitus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


